





CITATION:
Dietrich v. Tiernan, 2011 ONCA 421



DATE:20110601



DOCKET: C52537



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Simmons and Juriansz JJ.A.



BETWEEN



Edgar J. Dietrich



Appellant



and



Peter K. Tiernan, M.D.



Respondent



Edgar Dietrich, in person, by telephone



Robert G. Scheifele, for the respondent



Heard and endorsed: May 31, 2011



On appeal from the order of Justice John C. Murray of the
          Superior Court of Justice dated July 30, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellants appeal of the Michigan judgment
    was dismissed on March 31, 2010 and his application for leave to appeal to the
    Supreme Court of the State of Michigan was denied on April 8, 2011. In these
    circumstances, the appeal referred to in para. 2 of the order of O'Connell J.
    dated November 16, 2007 has now been finally resolved. We do not read para. 2
    of such order as contemplating any present or future collateral attacks on the
    |Michigan judgment. Accordingly, the stay of enforcement of the Michigan
    judgment also referred to in para. 2 of the order can now properly be lifted.

[2]

The appeal is therefore
    dismissed. Nothing in this endorsement should be construed as addressing the
    question of ownership of the Kincardine property.

[3]

Costs of the appeal are
    to the respondent on a partial indemnity basis fixed in the amount of $5,000
    inclusive of disbursements and applicable taxes.


